DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al. (US PGPub No. 2012/0017037 A1) in view of Chang et al. (US Patent No. 8,341,336 B2), and further in view of Jung et al. (NPL: Hierarchical Use of Heterogeneous Flash Memories for High Performance and Durability).

Consider Claim 1,
Riddle teaches a system, comprising: 
a collection of central processing units (Riddle, e.g., Fig 9, illustrates a collection of CPUs included in the system.), wherein a first central processing unit is connected to at least a second central processing unit (Riddle, e.g., Fig 9, CPU of Node A is connected to at least the CPUs of Nodes B and C via the data fabric switch.) and a first path into flash memory resources (Riddle, e.g., Fig 9, the CPU of Node A is connected to the flash resources of Node A; Fig 6;Col 5:7-25, path from CPU to flash modules within the node.), wherein the second central processing unit of the collection of central processing units is connected to at least the first central processing unit of the collection of central processing units (Riddle, e.g., Fig 9, CPU of Node B is connected to at least the CPUs of Nodes A and C via the data fabric switch.) and a second path into flash memory resources independent of the first path into flash memory resources (Riddle, e.g., Fig 9, the CPU of Node B is connected to the flash resources of Node B; Fig 6;Col 5:7-25, path from CPU to flash modules within the node are independent of the path used in Node A.), wherein the first and the second central processing units each support a mapping that locates a requested data item stored in flash memory at that node (Riddle, e.g., ¶0081).

one of the physical block sets; Col 4:24-25, each physical block set is the smallest unit of space allocation and garbage collection.).  However, the combination of Riddle and Chang fails to disclose that the virtual and physical blocks may vary in size. Jung et al. describes systems and methods for improving the performance of systems using MLC flash memories and is considered analogous prior art.  Jung does describe the use of SLC and MLC memories together (Jung, e.g., Page 1385:Figures 1 and 2) and that the block sizes of each memory type vary from each other (Jung, e.g., Page 1383:Table 1).  Further, given the manner in which the virtual blocks of the combined system of Riddle and Chang are described, the resultant combination of Riddle, Chang, and Jung would include both physical and virtual blocks that vary in size based on the underlying flash hardware.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the combined system of Riddle and Chang with at least the cited elements of Jung because it improves the overall performance of the flash system (Jung, e.g., Page 1383, last paragraph.).  






Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al. (US PGPub No. 2012/0017037 A1) in view of Chang et al. (US Patent No. 8,341,336 B2), in view of Jung et al. (NPL: Hierarchical Use of Heterogeneous Flash .

Consider Claim 2, 
The combined system of Riddle, Chang, and Jung further teaches wherein the system is further configured to use queues and locks when modifying objects in the global address space (Riddle, e.g., Fig 19;¶0154+), but fails to detail how communication between processing elements is managed such as a capability to support lockless queues for transmitting commands and command completion acknowledgements between central processing units.  
	Raut et al. describes systems and methods for managing communication between plural processing elements and is considered analogous prior art.  Raut does disclose a system configured to support lockless queues for transmitting commands and command completion acknowledgements between central processing units (Raut, e.g., ¶0004, enable lockless communication between processing elements using queues.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Riddle, Chang, and Jung to use the identified mechanisms of Raut because it improves overall performance and avoids problems such as deadlocks (see, e.g., Raut ¶0002).

Consider Claim 3, 
The combined system of Riddle, Chang, Jung, and Raut further teaches: an execution queue (Raut, e.g., Fig 2(220);¶0034, enqueue bitmap describes availability of received 

Consider Claim 4, 
The combined system of Riddle, Chang, Jung, and Raut further teaches a bit table accessible to the first central processing unit and the second central processing unit, the bit table including entries specifying completed tasks (Raut, e.g., ¶0040, completed bit bitmap.).

Response to Arguments






Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Gary W. Cygiel/           Primary Examiner, Art Unit 2137